Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
CHRISTOPHER SCARBOROUGH : CIVIL ACTION
Plaintiff,
Vv. : NO:

DEVEREUX FOUNDATION
and

DEVEREUX PENNSYLVANIA ADULT
SERVICES,
Defendants.
COMPLAINT AND JURY DEMAND
I. INTRODUCTION:

Christopher Scarborough (hereinafter referred to as “Plaintiff’), claims of
Defendants Devereux Foundation and Devereux Pennsylvania Adult Services
(hereinafter referred to as “Defendants”), a sum in excess of $150,000 in damages upon
a cause of action whereof the following is a statement:

1. This action for declaratory, injunctive, monetary, and other appropriate
relief is brought by Plaintiff to redress violations by Defendants of rights secured to
Plaintiff by the laws of the United States of America.

2. This action arises under Title VII of the Civil Rights Acts of 1964 (“Title
VII”), 42 U.S.C. §2000(e), et seq., as amended by the Civil Rights Act of 1991 at 42
U.S.C. §1981(a), and is brought by Plaintiff to redress arbitrary, improper, unlawful,
willful, deliberate, and intentional discrimination with respect to his compensation, terms,
conditions, and privileges of employment by Defendants, based on his race

(Caucasian).
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 2 of 7

ll. JURISDICTION AND VENUE:

3: The jurisdiction of this Court is invoked pursuant to Title 28 U.S.C. §1331
and Title 42 U.S.C. §2000e-5(f), which provide for original jurisdiction of Plaintiff's claim
arising under the laws of the United States and over actions to recover damages and to
secure equitable and other relief under the appropriate governing statutes.

4. The venue of this Court is invoked pursuant to the dictates of Title 28
U.S.C. §1391(c).

5. The supplemental jurisdiction of this Court is invoked pursuant Title 28
U.S.C. §1367, to consider Plaintiff's claims arising under the Pennsylvania Human
Relations Act, 53 P.S. §951, et seq. (“PHRA’).

6. All conditions precedent to the institution of this suit have been fulfilled.
On November 10, 2020, a Notice of Right to Sue was issued by the Equal Employment
Opportunity Commission. This action has been filed by the Plaintiff within ninety (90)
days of receipt of said notice. The Plaintiff has exhausted all other jurisdictional
requirements to the maintenance of this action.

Il. PARTIES

7. Plaintiff, Christopher Scarborough, is an adult citizen of the

Commonwealth of Pennsylvania who resides therein at 3326 Adams Court, Bensalem,

Pennsylvania.

8. Defendant, Devereux Foundation, was and is now a corporation duly
organized and existing under the laws of the Commonwealth of Pennsylvania and

maintains a place of business located at 139 Leopard Road, Berwyn, Pennsylvania.
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 3 of 7

9. Defendant, Devereux Pennsylvania Adult Services, was and is now a
corporation duly organized and existing under the laws of the Commonwealth of
Pennsylvania and maintains a place of business located at 139 Leopard Road, Berwyn,
Pennsylvania.

10.  Atall times relevant hereto, Plaintiff was jointly employed by Defendants,
who were acting through their agents, servants, and employees, who were authorized
and acting within the scope of their authority, course of employment, and under the
direct control of Defendants.

11. Atall times material herein, Defendants have been a "person" and
"employer" as defined under Title VII and the PHRA, and are subject to the provisions of
each said Act.

IV. STATEMENT OF CLAIMS

12. Plaintiff, who is Caucasian, was employed by Defendants from 2015 until
on or about January 9, 2020, as a Direct Support Provider.

13. Plaintiff at all times received satisfactory reviews during the course of his
employment, and prior to the events giving rise to his dismissal, was never the subject
of any disciplinary action or progressive discipline.

14. Onor about January 9, 2020, while transporting clientele to a certain
location, Plaintiff was involved in a mutual altercation with an African-American co-
worker.

15. Both Plaintiff and the said co-worker engaged in the same behaviors

towards each other during the altercation, including raising their voices and using foul

language.
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 4 of 7

16. Defendants assigned Hank Spitzer (“Spitzer”), a certified investigator, to
conduct an investigation of the incident which occurred between Plaintiff and the said
co-worker. In connection thereto, Spitzer recommended that both employees be given
training on the company procedures, which led to the altercation, and that Plaintiff and
said co-worker receive progressive discipline, if warranted, commensurate with the
offense.

17. Notwithstanding the conclusions and reached and recommendations
made by Spitzer, only Plaintiff received disciplinary action and was shortly thereafter
terminated from his employment by Defendants on January 9, 2020.

18. Plaintiff believes and avers that he was subjected to differential and
disparate standards of treatment on the basis of his race by being discharged for the
aforesaid altercation, while the said co-workers received no discipline for his behavior.

49. Furthermore, to Plaintiff's understanding, the said co-worker has a prior
disciplinary record for having in engaged in similar altercations, and was previously
afforded progressive discipline in accordance with Defendants’ policies. In sharp
contrast, Plaintiff was never previously subjected to any disciplinary action or
progressive discipline by Defendants prior to his termination.

COUNT |

(TITLE VII — Race Discrimination)

20. Plaintiff incorporates by reference paragraphs 1 through 19 of this

Complaint fully set forth at length herein.
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 5 of 7

21. The actions of Defendants through their agents, servants, and employees,
in subjecting the Plaintiff to discrimination in the terms, conditions and privileges of his
employment, in failing to apply its disciplinary policies in a non-discriminatory manner,
and in terminating Plaintiffs employment in a differential and disparate standard of
treatment due to his race, constituted a violation of Title VII of the Civil Rights Acts of
1964 (‘Title VII”), 42 U.S.C. §2000(e), et seg., as amended by the Civil Rights Act of
1991 at 42 U.S.C. §1981(a).

22. | The Defendants’ acts of discrimination as aforesaid were intentional, willful
and in reckless disregard of Plaintiff's rights and interests.

23. Asadirect result of Defendants’ willful and unlawful actions in violation of
Title VII, the Plaintiff has suffered emotional distress, humiliation, embarrassment, loss
of self-esteem and has sustained a loss of earnings, plus the value of the
aforementioned benefits, plus loss of future earning power, plus loss of back pay and
front pay and interest due thereon.

COUNT II
(PHRA — Race Discrimination)

24. Plaintiff incorporates by reference paragraphs 1 through 23 of this
Complaint as if fully set forth at length herein.

25. The actions of the Defendants, through their agents, servants, and
employees, in subjecting the Plaintiff to discrimination in the terms, conditions and
privileges of his employment, in failing to apply its disciplinary policies in a non-
discriminatory manner, and in terminating Plaintiffs employment in a differential and

disparate standard of treatment due to his race, constituted a violation of the PHRA.
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 6 of 7

26. Defendants’ acts of discrimination as aforesaid were intentional, willful and
in reckless disregard of Plaintiff's rights and interests.

27. Asadirect result of Defendants’ willful and unlawful actions in
violation of the PHRA, the Plaintiff has suffered emotional distress, humiliation,
embarrassment, loss of self-esteem and has sustained a loss of earnings, plus the
value of the aforementioned benefits, plus loss of future earning power, plus loss of
back pay and front pay and interest due thereon.

PRAYER FOR RELIEF

28. Plaintiff repeats the allegations of paragraph 1 through 27 of this
Complaint as if set forth herein at length.

WHEREFORE, Plaintiff requests this Court to enter judgment in his favor and
against Defendants and order that:

(a) Defendants compensate Plaintiff for the wages and other benefits
and emoluments of employment lost, because of their unlawful conduct;

(b) Defendants pay to Plaintiff compensatory damages for future
pecuniary losses, pain, suffering, inconvenience, mental anguish, loss of enjoyment of
life and other non-pecuniary losses as allowable;

(c) Defendants pay to Plaintiff punitive damages (under Title VII) pre-
and post-judgment interest, costs of suit and attorney and expert witness fees as
allowed by law;

(d) The Court award such other relief as is deemed just and proper.
Case 2:21-cv-00259-KSM Document1 Filed 01/19/21 Page 7 of 7

Plaintiff demands trial by jury.

JURY DEMAND

LOVITZ LAW FIRM, P.C.

By:

/s/ Kevin |. Lovitz
KEVIN |. LOVITZ, ESQUIRE
ID # 70184
1650 Market Street, 36'" Floor
Philadelphia, PA 19103
(215) 735-1996 Phone
(215) 735-1515 Fax
Attorney for Plaintiff, Christopher Scarborough
